COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-20-00045-CV
 Trial Court Cause
 Number:                    2017-11430
 Style:                     Angelina Guerrero
                            v. Bertha G. Cardenas
 Date motion filed*:        November 10, 2020
 Type of motion:            Motion for Leave to File Amended Brief
 Party filing motion:       Appellee
 Document to be filed:      Amended Appellee’s Brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                        Acting individually          Acting for the Court

Date: December 8, 2020